Citation Nr: 1402003	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-41-942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for autoimmune hepatitis, to include as secondary to the service connected Raynaud's Disease 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from one or more prior rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO), including a November 2010 denial of claims for entitlement to service connection for PTSD and autoimmune hepatitis.  Those issues, as well as a claim for service connection for a gastrointestinal disorder, inclusive of Crohn's disease, were most recently before the Board in July 2013, at which time the claim for service connection for a gastrointestinal disorder, including Crohn's disease, was denied and, by so doing, removing that matter from the Board's appellate jurisdiction.  The remaining issues, as set forth on the title page were remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  

The issue of the Veteran's entitlement to service connection for PTSD is herein expanded to include all acquired psychiatric disorders per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Notice is taken that this appeal is one in which the entirety of the Veteran's claims folder is electronically maintained.  It, too, is noted that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.

REMAND

By its July 2013 remand, the Board directed the RO and AMC to afford the Veteran a requested hearing before the Board, sitting at the RO, with respect to the issues on appeal involving her entitlement to service connection for PTSD and for autoimmune hepatitis.  The record reflects that the Veteran previously requested and received a Board hearing, but that proceeding was limited to the claim on appeal for service connection for a gastrointestinal disorder, inclusive of Crohn's disease.  Notwithstanding the Board's specific directive in July 2013 to afford the Veteran her requested hearing, no attempt was made on appeal to furnish the hearing sought and the Veteran through her representative now further requests remand to afford the Veteran the hearing she has sought.  In view of this error, remand is required to ensure that due process requirements are met.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Veteran through her representative has requested that other development be conducted on remand, including but not limited to obtaining pertinent data from the service department regarding Uniform Code of Military Justice violations occurring in service.  Any such additional development would be within the purview of the Veterans Law Judge who conducts the hearing and is charged with the responsibility to decide this appeal.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Afford the Veteran a hearing before the Board, sitting at the RO, at the next available opportunity.  

Thereafter, the case should be returned to the Board in concert with applicable procedures.  No action by the Veteran is required until she receives further notice.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



